SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) XAnnual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 or Transition report pursuant to Section 13 or 15(d) or the Securities Exchange Act of 1934 For the transition period from to Commission file number: 0-18847 INDIANA COMMUNITY BANCORP (Exact name of registrant as specified in its charter) Indiana 35-1807839 (State or other jurisdiction(I.R.S. Employer of incorporation or organization)Identification No.) 501 Washington Street, Columbus, Indiana47201 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: (812) 376-3323 Securities registered pursuant to Section 12(b) of the Act: Title of each class:Name of each exchange on which registered: Common Stock, without par valueThe NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES[]NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES[]NO [X] Indicate by check mark whether the Registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YES[X]NO[] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files.YES[]NO[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES[]NO [X] The aggregate market value of the issuer's voting stock held by non-affiliates, as of June 30, 2010, was $35.5 million. The number of shares of the registrant's Common Stock, no par value, outstanding as of March7, 2011 was 3,385,079 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Annual Report to Shareholders for the year ended December 31, 2010 are incorporated into Part II.Portions of the Proxy Statement for the annual meeting of shareholders to be held on April 26, 2011, are incorporated into Part I and Part III. INDIANA COMMUNITY BANCORP FORM 10-K INDEX Part I Forward Looking Statements 4 Item 1. Business 4 Item 1A. Risk Factors 25 Item 1B. Unresolved Staff Comments 29 Item 2. Properties 29 Item 3. Legal Proceedings 31 Item 3.5 Executive Officers of INDIANA COMMUNITY BANCORP 31 Item 4. Reserved 31 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters, And Issuer Purchases of Equity Securities 31 Item 6. Selected Financial Data 32 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 32 Item 8. Financial Statements and Supplementary Data 32 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 Item 9A. Controls and Procedures 32 Item 9B. Other information 33 Part III Item 10. Directors, Executive Officers, and Corporate Governance of the Registrant 33 Item 11. Executive Compensation 33 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions, and Director Independence 34 Item 14. Principal Accountant Fees and Services 34 Part IV Item 15. Exhibits and Financial Statement Schedules 34 Signatures 35 FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K (“Form 10-K”) contains statements, which constitute forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements appear in a number of places in this Form 10-K and include statements regarding the intent, belief, outlook, estimate or expectations of the Company (as defined below), its directors or its officers primarily with respect to future events and the future financial performance of the Company.Readers of this Form 10-K are cautioned that any such forward looking statements are not guarantees of future events or performance and involve risks and uncertainties, and that actual results may differ materially from those in the forward looking statements as a result of various factors.The accompanying information contained in this Form 10-K identifies important factors that could cause such differences.These factors include changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets, changes in real estate values and the real estate market, regulatory changes, the effects of economic conditions resulting from the current turmoil in the financial services industry, including depressed demand in the housing market, changes in the financial condition of the issuers of the Company’s investments and borrowers, changes in the economic condition of the Company’s market area, increases in compensation and employee expenses or unanticipated results in pending legal proceedings. PART I Item 1.Business General Indiana Community Bancorp (the "Company" or "ICB") is an Indiana corporation organized as a bank holding company authorized to engage in activities permissible for a bank holding company.The principal asset of the Company consists of 100% of the issued and outstanding capital stock of Indiana Bank and Trust Company (the “Bank”). Indiana Bank and Trust Company began operations in Seymour, Indiana under the name New Building and Loan Association in 1908.The Bank received its federal charter and changed its name to Home Federal Savings and Loan Association in 1950.On November 9, 1983, Home Federal Savings and Loan Association became a federal savings bank and its name was changed to Home Federal Savings Bank. On January 14, 1988, Home Federal Savings Bank converted to stock form and on March 1, 1993, Home Federal Savings Bank reorganized by converting each outstanding share of its common stock into one share of common stock of the Company, thereby causing the Company to be the holding company of Home Federal Savings Bank.On December 31, 2001 the Bank, a member of the Federal Reserve System, completed a charter conversion to an Indiana commercial bank.On September 24, 2002, the Company announced a change in its fiscal year end from June 30 to December 31.On October 22, 2002, Home Federal Savings Bank changed its name to HomeFederal Bank. On March 1, 2008, HomeFederal Bank changed its name to Indiana Bank and Trust Company.The Bank currently provides services through its main office at 501 Washington Street in Columbus, Indiana, eighteen full service branches located in south central Indiana and the STAR network of automated teller machines at fourteen locations in Seymour, Columbus, North Vernon, Osgood, Salem, Madison, Batesville, Greensburg, Greenwood and Indianapolis.As a result, the Bank serves primarily Bartholomew, Jackson, Jefferson, Jennings, Scott, Ripley, Decatur, Marion, Johnson and Washington Counties in Indiana.The Bank also participates in the nationwide electronic funds transfer networks known as Plus System, Inc. and Cirrus System. Online banking and telephone banking are also available to the Bank customers.Online Banking services, including Online Bill Payment, are accessed through the Company’s website, www.myindianabank.com.In addition to online banking services, the Company also makes available, free of charge at the website, the Company’s annual report on Form 10-K, its proxy statement, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to those reports filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as soon as reasonably practicable after such material is electronically filed with the SEC.The information on the Company’s website is not incorporated into this Form 10-K. Management analyzes the operation of Indiana Community Bancorp assuming one operating segment, community banking services.The Bank directly, and through its subsidiaries indirectly, offers a wide range of consumer and commercial community banking services.These services include: (i) residential real estate loans; (ii) commercial and commercial real estate loans; (iii) checking accounts; (iv) regular and term savings accounts and savings certificates; (v) consumer loans; (vi) debit cards; (vii) credit cards; (viii) Individual Retirement Accounts and Keogh plans; (ix) trust services; and (x) commercial demand deposit accounts. - 4 - The Bank’s primary source of revenue is interest from lending activities.Its principal lending activity is the origination of commercial real estate loans secured by mortgages on the underlying property and commercial loans through the cultivation of profitable business relationships.These loans constituted 65.5% of the Bank’s loans at December 31, 2010.The Bank also originates one-to-four family residential loans, the majority of which are sold servicing released.At December 31, 2010 one-to-four family residential loans were 11.5% of the Bank’s lending portfolio.In addition, the Bank makes secured and unsecured consumer related loans including consumer auto, second mortgage, home equity, mobile home, and savings account loans.At December 31, 2010, approximately 13.9% of its loans were consumer-related loans.The Bank also makes construction loans, which constituted 7.2% of the Bank's loans at December 31, 2010. Loan Portfolio Data The following two tables set forth the composition of the Bank’s loan portfolio by loan type and security type as of the dates indicated.The third table represents a reconciliation of gross loans receivable after consideration of unearned income and the allowance for loan losses. Dec 31, 2010 Dec 31, 2009 Dec 31, 2008 Dec 31, 2007 Dec 31, 2006 Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent TYPE OF LOAN First mortgage loans: (Dollars in Thousands) One-to-four family residential loans $ % $ % $ % $ % $ % Loans on property under construction % Loans on unimproved acreage % Second mortgage, home equity % Commercial, commercial mortgage, and multi-family loans % Consumer loans % Auto loans % Mobile home loans % Savings accounts loans % Gross loans receivable $ % $ % $ % $ % $ % Type of Security Residential: One-to-four family $ % $ % $ % $ % $ % Multi-dwelling units % Commercial and commercial real estate % Mobile home % Savings account % Auto % Other consumer % Land acquisition % Gross loans receivable $ % $ % $ % $ % $ % Loans Receivable-Net Gross loans receivable $ % $ % $ % $ % $ % Deduct: Unearned income ) % ) % ) % ) % ) % Allowance for loan losses ) -2.0
